--------------------------------------------------------------------------------

CROWN OIL AND GAS INC.

Stock Option Plan

DATED: May 30, 2008

This Stock Option Plan (the "Plan") provides for the grant of stock options to
acquire shares in the common stock (the "Common Shares") of Crown Oil and Gas
Inc. (the "Company"), a corporation organized under the laws of the State of
Nevada. Stock options granted under this Plan that qualify under Section 422 of
the Internal Revenue Code of 1986 (United States), as amended (the "Code") are
referred to in this Plan as "Incentive Stock Options" and stock options that do
not qualify under Section 422 of the Code are referred to as "Non-Qualified
Stock Options". Incentive Stock Options and Non-Qualified Stock Options granted
under this Plan are collectively referred to as "Options".

1.            PURPOSE

1.1          The purpose of this Plan is to retain the services of valued key
employees and consultants of the Company and such other persons as the Plan
Administrator (as defined in Section 2.1 hereof) shall select in accordance with
Section 2 hereof, and to encourage such persons to acquire a greater proprietary
interest in the Company, thereby strengthening their incentive to achieve the
objectives of the shareholders of the Company, and to serve as an aid and
inducement in the hiring of new employees and to provide an equity incentive to
consultants and other persons selected by the Plan Administrator.

1.2          This Plan shall at all times be subject to all legal requirements
relating to the administration of stock option plans, if any, under applicable
corporate laws, applicable federal, state and provincial securities laws, the
Code, the rules of any applicable stock exchange or stock quotation system, and
the rules of any foreign jurisdiction applicable to Options granted to residents
therein (collectively, the "Applicable Laws").

2.            ADMINISTRATION

2.1          This Plan shall be administered initially by the board of directors
of the Company (the "Board"), except that the Board may, in its discretion,
establish a committee composed of two or more members of the Board or two or
more other persons to administer the Plan, which committee (the "Committee") may
be an executive, compensation or other committee, including a separate committee
especially created for this purpose. The Board or, if applicable, the Committee
is referred to herein as the "Plan Administrator".

2.2          If and so long as the Common Shares are registered under Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act") and the Company wishes to grant Incentive Stock Options, then the Board
shall consider in selecting the Plan Administrator and the membership of any
Committee, with respect to any persons subject or likely to become subject to
Section 16 of the Exchange Act, the provisions regarding (a) "outside directors"
as contemplated by Section 162(m) of the Code, and (b) "Non-Employee Directors"
as contemplated by Rule 16b-3 under the Exchange Act.

2.3          The Committee shall have the powers and authority vested in the
Board hereunder (including the power and authority to interpret any provision of
the Plan or of any Option). The members of any such Committee shall serve at the
pleasure of the Board. A majority of the members of the Committee shall
constitute a quorum, and all actions of the Committee shall be taken by a
majority of the members present. Any action may be taken by a written instrument
signed by all of the members of the Committee and any action so taken shall be
fully effective as if it had been taken at a meeting.

2.4          Subject to the provisions of this Plan and any Applicable Laws, and
with a view to effecting the purpose of the Plan, the Plan Administrator shall
have sole authority, in its absolute discretion, to:

  (a)

construe and interpret this Plan;


--------------------------------------------------------------------------------

- 2 -

  (b)

define the terms used in the Plan;

        (c)

prescribe, amend and rescind the rules and regulations relating to this Plan;

        (d)

correct any defect, supply any omission or reconcile any inconsistency in this
Plan;

        (e)

grant Options under this Plan;

        (f)

determine the individuals to whom Options shall be granted under this Plan and
whether the Option is granted as an Incentive Stock Option or a Non-Qualified
Stock Option;

        (g)

determine the time or times at which Options shall be granted under this Plan;

        (h)

determine the number of Common Shares subject to each Option, the exercise price
of each Option, the duration of each Option and the times at which each Option
shall become exercisable;

        (i)

determine all other terms and conditions of the Options; and

        (j)

make all other determinations and interpretations necessary and advisable for
the administration of the Plan.

2.5          All decisions, determinations and interpretations made by the Plan
Administrator shall be binding and conclusive on all participants in the Plan
and on their legal representatives, heirs and beneficiaries.

3.            ELIGIBILITY

3.1          Incentive Stock Options may be granted to any individual who, at
the time the Option is granted, is an employee of the Company or any Related
Corporation (as defined in Section 3.5 hereof) ("Employees").

3.2          Non-Qualified Stock Options may be granted to Employees and to such
other persons who are not Employees as the Plan Administrator shall select,
subject to any Applicable Laws.

3.3          Options may be granted in substitution for outstanding Options of
another corporation in connection with the merger, consolidation, acquisition of
property or stock or other reorganization between such other corporation and the
Company or any subsidiary of the Company. Options also may be granted in
exchange for outstanding Options.

3.4          Any person to whom an Option is granted under this Plan is referred
to as an "Optionee". Any person who is the owner of an Option is referred to as
a "Holder".

3.5          As used in this Plan, the term "Related Corporation" shall mean any
corporation (other than the Company) that is a "Parent Corporation" of the
Company or "Subsidiary Corporation" of the Company, as those terms are defined
in Sections 424(e) and 424(f), respectively, of the Code (or any successor
provisions) and the regulations thereunder (as amended from time to time).

4.            STOCK

4.1          The Plan Administrator is authorized to grant Options to acquire,
in aggregate, up to a total of 10% of the issued and outstanding Common Shares
from time to time (the "Option Limit"). The number of Common Shares with respect
to which Options may be granted hereunder is subject to adjustment as set out in
Section 5.1(m) hereof. In the event that any outstanding Option expires or is
terminated for any reason, the Common Shares allocable to the unexercised
portion of such Option may again be subject to an Option granted to the same
Optionee or to a different person eligible under Section 3 hereof; provided
however, that any cancelled Options will be counted against the maximum number
of shares with respect to which Options may be granted to any particular person
as set out in Section 5.1(a) hereof.

--------------------------------------------------------------------------------

- 3 -

5.            TERMS AND CONDITIONS OF OPTIONS

5.1          Each Option granted under this Plan shall be evidenced by an option
certificate in substantially the form attached hereto as Schedule "A" or such
written agreement as may be approved by the Plan Administrator from time to time
(each, an "Agreement"). Agreements may contain such provisions, not inconsistent
with this Plan or any Applicable Laws, as the Plan Administrator in its
discretion may deem advisable. All Options also shall comply with the following
requirements:

(a)          Number of Shares and Type of Option

Each Agreement shall state the number of Common Shares to which it pertains and
whether the Option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option; provided that:

  (i)

subject to the Option Limit set out in Section 4.1 hereof, the number of Common
Shares that may be reserved pursuant to the exercise of Options granted to any
person shall not exceed 10% of the issued and outstanding Common Shares of the
Company;

        (ii)

in the absence of action to the contrary by the Plan Administrator in connection
with the grant of an Option, all Options shall be Non-Qualified Stock Options;

        (iii)

the aggregate fair market value (determined at the Date of Grant, as defined in
Section 5.1(b) hereof) of the Common Shares with respect to which Incentive
Stock Options are exercisable for the first time by the Optionee during any
calendar year (granted under this Plan and all other Incentive Stock Option
plans of the Company, a Related Corporation or a predecessor corporation) shall
not exceed US$100,000, or such other limit as may be prescribed by the Code as
it may be amended from time to time (the "Annual Limit"); and

        (iv)

any portion of an Option which exceeds the Annual Limit shall not be void but
rather shall be a Non-Qualified Stock Option.

(b)          Date of Grant

Each Agreement shall state the date the Plan Administrator has deemed to be the
effective date of the Option for purposes of this Plan (the "Date of Grant").

(c)          Option Price

Each Agreement shall state the price per Common Share at which it is
exercisable. The Plan Administrator shall act in good faith to establish the
exercise price in accordance with Applicable Laws; provided that:

  (i)

the per share exercise price for an Incentive Stock Option or any Option granted
to a "covered employee" as such term is defined for purposes of Section 162(m)
of the Code shall not be less than the fair market value per Common Share at the
Date of Grant as determined by the Plan Administrator in good faith;

        (ii)

with respect to Incentive Stock Options granted to greater-than-ten percent
(>10%) shareholders of the Company (as determined with reference to Section
424(d) of the Code), the exercise price per share shall not be less than one
hundred ten percent (110%) of the fair market value per Common Share at the Date
of Grant as determined by the Plan Administrator in good faith; and

        (iii)

Options granted in substitution for outstanding options of another corporation
in connection with the merger, consolidation, acquisition of property or stock
or other reorganization involving such other corporation and the Company or any
subsidiary of the Company may be granted with an exercise price equal to the
exercise price for the substituted option of the other corporation, subject


--------------------------------------------------------------------------------

- 4 -

to any adjustment consistent with the terms of the transaction pursuant to which
the substitution is to occur, and provided that for Incentive Stock Options:

  A.

the excess of the aggregate fair market value of the shares subject to the
option immediately after the substitution over the aggregate exercise price of
such shares is not more than the excess of the aggregate fair market value of
all shares subject to the option immediately before such substitution over the
aggregate exercise price of such shares, and

        B.

the substituted option does not give the employee additional benefits which he
did not have under the previously held Option; and


  (iv)

with respect to Non-Qualified Stock Options, the exercise price per share shall
be the fair market value of the Common Shares as determined by the Plan
Administrator in good faith.

(d)          Duration of Options

At the time of the grant of the Option, the Plan Administrator shall designate,
subject to Section 5.1(g) hereof, the expiration date of the Option, which date
shall not be later than ten (10) years from the Date of Grant; provided, that
the expiration date of any Incentive Stock Option granted to a greater-than-ten
percent (>10%) shareholder of the Company (as determined with reference to
Section 424(d) of the Code) shall not be later than five (5) years from the Date
of Grant. In the absence of action to the contrary by the Plan Administrator in
connection with the grant of a particular Option, and except in the case of
Incentive Stock Options as set out above, all Options granted under this Section
5 shall expire ten (10) years from the Date of Grant.

(e)          Vesting Schedule

No Option shall be exercisable until it has vested. The vesting schedule for
each Option shall be specified by the Plan Administrator at the time of grant of
the Option prior to the provision of services with respect to which such Option
is granted; provided, that if no vesting schedule is specified at the time of
grant, the Option shall vest according to the following schedule:

Number of Months
Following Date of Grant Percentage of Total
Option Vested At grant date 25% 6 50% 12 75% 18 100%

The Plan Administrator may specify a vesting schedule for all or any portion of
an Option based on the achievement of performance objectives established in
advance of the commencement by the Optionee of services related to the
achievement of the performance objectives. Performance objectives shall be
expressed in terms of objective criteria, including but not limited to, one or
more of the following: return on equity, return on assets, share price, market
share, sales, earnings per share, costs, net earnings, net worth, inventories,
cash and cash equivalents, gross margin or the Company's performance relative to
its internal business plan. Performance objectives may be in respect of the
performance of the Company as a whole (whether on a consolidated or
unconsolidated basis), a Related Corporation, or a subdivision, operating unit,
product or product line of either of the foregoing. Performance objectives may
be absolute or relative and may be expressed in terms of a progression or a
range. An Option that is exercisable (in full or in part) upon the achievement
of one or more performance objectives may be exercised only following written
notice to the Optionee and the Company by the Plan Administrator that the
performance objective has been achieved.

--------------------------------------------------------------------------------

- 5 -

(f)          Acceleration of Vesting

The vesting of one or more outstanding Options may be accelerated by the Plan
Administrator at such times and in such amounts as it shall determine in its
sole discretion.

(g)          Term of Option

  (i)

Vested Options shall terminate, to the extent not previously exercised, upon the
occurrence of the first of the following events:

          A.

the expiration of the Option, as designated by the Plan Administrator in
accordance with Section 5.1(d) hereof;

          B.

the date of an Optionee's termination of employment or contractual relationship
with the Company or any Related Corporation for cause (as determined by the Plan
Administrator, acting reasonably);

          C.

the date of an Optionee's resignation or termination of employment or
contractual relationship with the Company or any Related Corporation for any
reason whatsoever other than cause, death or Disability (as defined in Section
5.1(g)(iv) hereof); or

          D.

the expiration of one year from termination of an Optionee's employment or
contractual relationship by reason of death or Disability unless, in the case of
a Non-Qualified Stock Option, the exercise period is extended by the Plan
Administrator until a date not later than the expiration date of the Option.

          (ii)

Notwithstanding Section 5.1(g)(i) hereof, any vested Options which have been
granted to the Optionee in the Optionee's capacity as a director of the Company
or any Related Corporation shall terminate upon the occurrence of the first of
the following events:

          A.

the event specified in Section 5.1(g)(i)A hereof;

          B.

the event specified in Section 5.1(g)(i)D hereof; and

          C.

the date the Optionee ceases to serve as a director of the Company or Related
Corporation, as the case may be unless, in the case of a Non-Qualified Stock
Option, the exercise period is extended by the Plan Administrator until a date
not later than the expiration date of the Option.

          (iii)

Upon the death of an Optionee, any vested Options held by the Optionee shall be
exercisable only by the person or persons to whom such Optionee's rights under
such Option shall pass by the Optionee's will or by the laws of descent and
distribution of the Optionee's domicile at the time of death and only until such
Options terminate as set out above.

          (iv)

For purposes of the Plan, unless otherwise defined in the Agreement,
"Disability" shall mean medically determinable physical or mental impairment
which has lasted or can be expected to last for a continuous period of not less
than twelve months or that can be expected to result in death. The Plan
Administrator shall determine whether an Optionee has incurred a Disability on
the basis of medical evidence acceptable to the Plan Administrator. Upon making
a determination of Disability, the Plan Administrator shall, for purposes of the
Plan, determine the date of an Optionee's termination of employment or
contractual relationship.

          (v)

Unless accelerated in accordance with Section 5.1(f) hereof, unvested Options
shall terminate immediately upon termination of employment of the Optionee by
the Company for any reason whatsoever, including death or Disability.


--------------------------------------------------------------------------------

- 6 -

  (vi)

For purposes of this Plan, transfer of employment between or among the Company
and/or any Related Corporation shall not be deemed to constitute a termination
of employment with the Company or any Related Corporation. Employment shall be
deemed to continue while the Optionee is on military leave, sick leave or other
bona fide leave of absence (as determined by the Plan Administrator). The
foregoing notwithstanding, employment shall not be deemed to continue beyond the
first ninety days of such leave, unless the Optionee's re-employment rights are
guaranteed by statute or by contract.

(h)          Exercise of Options

  (i)

Options shall be exercisable, in full or in part, at any time after vesting,
until termination. If less than all of the Common Shares included in the vested
portion of any Option are purchased, the remainder may be purchased at any
subsequent time prior to the expiration of the Option term. Only whole Common
Shares may be issued pursuant to an Option, and to the extent that an Option
covers less than one (1) share, it is unexercisable.

        (ii)

Options or portions thereof may be exercised by giving written notice, in
substantially the form of notice attached as Schedule "B" hereto, to the Company
and be accompanied by payment in the amount of the aggregate exercise price for
the Common Shares so purchased, which payment shall be in the form specified in
Section 5.1(i) hereof. The Company shall not be obligated to issue, transfer or
deliver a certificate representing Common Shares to the Holder of any Option,
until provision has been made by the Holder, to the satisfaction of the Company,
for the payment of the aggregate exercise price for all Common Shares for which
the Option shall have been exercised and for satisfaction of any tax withholding
obligations associated with such exercise. During the lifetime of an Optionee,
Options are exercisable only by the Optionee.

(i)          Payment upon Exercise of Option

Upon the exercise of any Option, the aggregate exercise price shall be paid to
the Company in cash or by certified or cashier's check. In addition, if
pre-approved in writing by the Plan Administrator who may arbitrarily withhold
consent, the Holder may pay for all or any portion of the aggregate exercise
price by complying with one or more of the following alternatives:

  (i)

by delivering a properly executed exercise notice together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
Common Shares and deliver directly to the Company the amount of sale or margin
loan proceeds to pay the exercise price; or

        (ii)

by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise.

(j)          No Rights as a Shareholder

A Holder shall have no rights as a shareholder of the Company with respect to
any Common Shares covered by an Option until such Holder becomes a record holder
of such Common Shares, irrespective of whether such Holder has given notice of
exercise. Subject to the provisions of Section 5.1(m) hereof, no rights shall
accrue to a Holder and no adjustments shall be made on account of dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions or other rights declared on, or created in, the Common Shares for
which the record date is prior to the date the Holder becomes a record holder of
the Common Shares covered by the Option, irrespective of whether such Holder has
given notice of exercise.

(k)          Non-transferability of Options

  (i)

Options granted under this Plan and the rights and privileges conferred by this
Plan may not be transferred, assigned, pledged or hypothecated in any manner
(whether by operation of law or otherwise) other than by will or by applicable
laws of descent and distribution or, in the case of a


--------------------------------------------------------------------------------

- 7 -

Non-Qualified Stock Option, pursuant to a qualified domestic relations order,
and shall not be subject to execution, attachment or similar process; provided
however that, subject to applicable laws:

  A.

for Non-Qualified Stock Options, any Agreement may provide or be amended to
provide that a Non-Qualified Stock Option to which it relates is transferable
without payment of consideration to immediate family members of the Optionee or
to trusts or partnerships or limited liability companies established exclusively
for the benefit of the Optionee and the Optionee's immediate family members; and

        B.

for all Options, the Optionee's heirs or administrators may exercise any portion
of the outstanding Options within one year of the Optionee's death.


  (ii)

Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of any Option or of any right or privilege conferred by this Plan contrary to
the provisions hereof, or upon the sale, levy or any attachment or similar
process upon the rights and privileges conferred by this Plan, such Option shall
thereupon terminate and become null and void.

(l)          Securities Regulation and Tax Withholding

  (i)

Common Shares shall not be issued with respect to an Option unless the exercise
of such Option and the issuance and delivery of such Common Shares shall comply
with all Applicable Laws, and such issuance shall be further subject to the
approval of counsel for the Company with respect to such compliance, including
the availability of an exemption from prospectus and registration requirements
for the issuance and sale of such Common Shares. The inability of the Company to
obtain from any regulatory body the authority deemed by the Company to be
necessary for the lawful issuance and sale of any Common Shares under this Plan,
or the unavailability of an exemption from prospectus and registration
requirements for the issuance and sale of any Common Shares under this Plan,
shall relieve the Company of any liability with respect to the non-issuance or
sale of such Common Shares.

          (ii)

As a condition to the exercise of an Option, the Plan Administrator may require
the Holder to represent and warrant in writing at the time of such exercise that
the Common Shares are being purchased only for investment and without any
then-present intention to sell or distribute such Common Shares. If necessary
under Applicable Laws, the Plan Administrator may cause a stop- transfer order
against such Common Shares to be placed on the stock books and records of the
Company, and a legend indicating that the Common Shares may not be pledged, sold
or otherwise transferred unless an opinion of counsel is provided stating that
such transfer is not in violation of any Applicable Laws, may be stamped on the
certificates representing such Common Shares in order to assure an exemption
from registration. The Plan Administrator also may require such other
documentation as may from time to time be necessary to comply with applicable
securities laws. THE CORPORATION HAS NO OBLIGATION TO UNDERTAKE REGISTRATION OF
OPTIONS OR THE COMMON SHARES ISSUABLE UPON THE EXERCISE OF OPTIONS.

          (iii)

The Holder shall pay to the Company by certified or cashier's check, promptly
upon exercise of an Option or, if later, the date that the amount of such
obligations becomes determinable, all applicable federal, state, local and
foreign withholding taxes that the Plan Administrator, in its discretion,
determines to result upon exercise of an Option or from a transfer or other
disposition of Common Shares acquired upon exercise of an Option or otherwise
related to an Option or Common Shares acquired in connection with an Option.
Upon approval of the Plan Administrator, a Holder may satisfy such obligation by
complying with one or more of the following alternatives selected by the Plan
Administrator:

          A.

by delivering to the Company Common Shares previously held by such Holder or by
the Company withholding Common Shares otherwise deliverable pursuant to the
exercise of the Option, which Common Shares received or withheld shall have a
fair market value at


--------------------------------------------------------------------------------

- 8 -

 

the date of exercise (as determined by the Plan Administrator) equal to any
withholding tax obligations arising as a result of such exercise, transfer or
other disposition; or

        B.

by complying with any other payment mechanism approved by the Plan Administrator
from time to time.


  (iv)

The issuance, transfer or delivery of certificates representing Common Shares
pursuant to the exercise of Options may be delayed, at the discretion of the
Plan Administrator, until the Plan Administrator is satisfied that the
applicable requirements of all Applicable Laws and the withholding provisions of
the Code have been met and that the Holder has paid or otherwise satisfied any
withholding tax obligation as described in Section 5.1(l)(iii) hereof.

(m)          Adjustments Upon Changes In Capitalization

  (i)

The aggregate number and class of shares for which Options may be granted under
this Plan, the number and class of shares covered by each outstanding Option,
and the exercise price per share thereof (but not the total price), and each
such Option, shall all be proportionately adjusted for any increase or decrease
in the number of issued Common Shares of the Company resulting from:

          A.

a subdivision or consolidation of Common Shares or any like capital adjustment,
or

          B.

the issuance of any Common Shares, or securities exchangeable for or convertible
into Common Shares, to the holders of all or substantially all of the
outstanding Common Shares by way of a stock dividend (other than the issue of
Common Shares, or securities exchangeable for or convertible into Common Shares,
to holders of Common Shares pursuant to their exercise of options to receive
dividends in the form of Common Shares, or securities convertible into Common
Shares, in lieu of dividends paid in the ordinary course on the Common Shares).

          (ii)

Except as provided in Section 5.1(m)(iii) hereof, upon a merger (other than a
merger of the Company in which the holders of Common Shares immediately prior to
the merger have the same proportionate ownership of common shares in the
surviving corporation immediately after the merger), consolidation, acquisition
of property or stock, separation, reorganization (other than a mere
re-incorporation or the creation of a holding Company) or liquidation of the
Company, as a result of which the shareholders of the Company, receive cash,
shares or other property in exchange for or in connection with their Common
Shares, any Option granted hereunder shall terminate, but the Holder shall have
the right to exercise such Holder's Option immediately prior to any such merger,
consolidation, acquisition of property or shares, separation, reorganization or
liquidation, and to be treated as a shareholder of record for the purposes
thereof, to the extent the vesting requirements set out in the Option agreement
have been satisfied.

          (iii)

If the shareholders of the Company receive shares in the capital of another
corporation ("Exchange Shares") in exchange for their Common Shares in any
transaction involving a merger (other than a merger of the Company in which the
holders of Common Shares immediately prior to the merger have the same
proportionate ownership of Common Shares in the surviving corporation
immediately after the merger), consolidation, acquisition of property or shares,
separation or reorganization (other than a mere re-incorporation or the creation
of a holding Company), all Options granted hereunder shall be converted into
options to purchase Exchange Shares unless the Company and the corporation
issuing the Exchange Shares, in their sole discretion, determine that any or all
such Options granted hereunder shall not be converted into options to purchase
Exchange Shares but instead shall terminate in accordance with, and subject to
the Holder's right to exercise the Holder's Options pursuant to, the provisions
of Section 5.1(m)(ii) hereof. The amount and price of converted options shall be
determined by adjusting the amount and price of the Options granted hereunder in
the same proportion as used for determining the number of Exchange Shares the
holders of the Common Shares receive in such merger, consolidation, acquisition
or property or stock, separation or reorganization. Unless accelerated by the
Board,


--------------------------------------------------------------------------------

- 9 -

 

the vesting schedule set out in the option agreement shall continue to apply to
the options granted for the Exchange Shares.

        (iv)

In the event of any adjustment in the number of Common Shares covered by any
Option, any fractional shares resulting from such adjustment shall be
disregarded and each such Option shall cover only the number of full shares
resulting from such adjustment.

        (v)

All adjustments pursuant to Section 5.1(m) hereof shall be made by the Plan
Administrator, and its determination as to what adjustments shall be made, and
the extent thereof, shall be final, binding and conclusive.

        (vi)

The grant of an Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.

6.            EFFECTIVE DATE; AMENDMENT; SHAREHOLDER APPROVAL

6.1          Options may be granted by the Plan Administrator from time to time
on or after the date on which this Plan is adopted by the Board (the "Effective
Date").

6.2          Unless sooner terminated by the Board, this Plan shall terminate on
the tenth anniversary of the Effective Date. No Option may be granted after such
termination or during any suspension of this Plan.

6.3          Any Incentive Stock Options granted by the Plan Administrator prior
to the ratification of this Plan by the shareholders of the Company shall be
granted subject to approval of this Plan by the holders of a majority of the
Company's outstanding voting shares, voting either in person or by proxy at a
duly held shareholders' meeting within twelve months before or after the
Effective Date. If such shareholder approval is sought and not obtained, all
Incentive Stock Options granted prior thereto and thereafter shall be considered
Non-Qualified Stock Options and any Options granted to Covered Employees will
not be eligible for the exclusion set out in Section 162(m) of the Code with
respect to the deductibility by the Company of certain compensation.

7.            NO OBLIGATIONS TO EXERCISE OPTION

7.1          The grant of an Option shall impose no obligation upon the Optionee
to exercise such Option.

8.            NO RIGHT TO OPTIONS OR TO EMPLOYMENT

8.1          Whether or not any Options are to be granted under this Plan shall
be exclusively within the discretion of the Plan Administrator, and nothing
contained in this Plan shall be construed as giving any person any right to
participate under this Plan. The grant of an Option shall in no way constitute
any form of agreement or understanding binding on the Company or any Related
Corporation, express or implied, that the Company or any Related Corporation
will employ or contract with an Optionee for any length of time, nor shall it
interfere in any way with the Company's or, where applicable, a Related
Corporation's right to terminate Optionee's employment at any time, which right
is hereby reserved.

9.            APPLICATION OF FUNDS

9.1          The proceeds received by the Company from the sale of Common Shares
issued upon the exercise of Options shall be used for general corporate
purposes, unless otherwise directed by the Board.

10.          INDEMNIFICATION OF PLAN ADMINISTRATOR

10.1        In addition to all other rights of indemnification they may have as
members of the Board, members of the Plan Administrator shall be indemnified by
the Company for all reasonable expenses and liabilities of any type or

--------------------------------------------------------------------------------

- 10 -

nature, including attorneys' fees, incurred in connection with any action, suit
or proceeding to which they or any of them are a party by reason of, or in
connection with, this Plan or any Option granted under this Plan, and against
all amounts paid by them in settlement thereof (provided that such settlement is
approved by independent legal counsel selected by the Company), except to the
extent that such expenses relate to matters for which it is adjudged that such
Plan Administrator member is liable for willful misconduct; provided, that
within fifteen days after the institution of any such action, suit or
proceeding, the Plan Administrator member involved therein shall, in writing,
notify the Company of such action, suit or proceeding, so that the Company may
have the opportunity to make appropriate arrangements to prosecute or defend the
same.

11.          AMENDMENT OF PLAN

11.1        The Plan Administrator may, at any time, modify, amend or terminate
this Plan or modify or amend Options granted under this Plan, including, without
limitation, such modifications or amendments as are necessary to maintain
compliance with the Applicable Laws. The Plan Administrator may condition the
effectiveness of any such amendment on the receipt of shareholder approval at
such time and in such manner as the Plan Administrator may consider necessary
for the Company to comply with or to avail the Company and/or the Optionees of
the benefits of any securities, tax, market listing or other administrative or
regulatory requirements.

--------------------------------------------------------------------------------

SCHEDULE "A"

CROWN OIL AND GAS INC.

Stock Option Plan
Option Certificate

This Certificate is issued pursuant to the provisions of the stock option plan
of CROWN OIL AND GAS INC. (the "Company") dated May 30, 2008 (the "Plan") and
evidences that ____________________ is the holder of a stock option (the
"Option") to purchase up to ____________________ shares in the common stock of
the Company (the "Common Shares") at a purchase price of US$__________ per
Common Share. (the "Exercise Price"). Subject to the provisions of the Plan:

  (a)

the Option is intended to be [an Incentive Stock Option] OR [a Non-Qualified
Stock Option] [Pick one] within the meaning of Section 422 of the Internal
Revenue Code of 1986 (United States), as amended ;

        (b)

the award date of this Option is ____________________ (the "Award Date"); and

        (c)

the expiry date of this Option is ____________________ (the "Expiry Date").

The right to purchase Common Shares under the Option will vest in the holder in
increments over the term of the Option as follows:

Date Cumulative Number of Common Shares which may be Purchased        

This Option may be exercised in accordance with its terms at any time and from
time to time from and including the Award Date through to and including up to
5:00 p.m. (Seattle, Washington time) on the Expiry Date, by delivery to the
Administrator of the Plan an exercise notice, in the form provided in the Plan,
together with this Certificate and a certified cheque or bank draft payable to
CROWN OIL AND GAS INC. in an amount equal to the aggregate of the Exercise Price
of the Shares in respect of which this Option is being exercised.

This Certificate and the Option evidenced hereby are not assignable,
transferable or negotiable and are subject to the detailed terms and conditions
contained in the Plan. This Certificate is issued for convenience only and in
the case of any dispute with regard to any matter in respect hereof, the
provisions of the Plan and the records of the Company shall prevail.

The foregoing Option has been awarded this ______ day of
_______________________.

CROWN OIL AND GAS INC.

Per:  __________________________________________

--------------------------------------------------------------------------------

SCHEDULE "B"

CROWN OIL AND GAS INC.

Stock Option Plan
Exercise Notice

TO: The Administrator, Stock Option Plan   Crown Oil and Gas Inc.   400 - 225
West Magnolia Street   Bellingham, WA 98225

The undersigned hereby irrevocably gives notice, pursuant to the terms of the
stock option plan of CROWN OIL AND GAS INC (the "Company") dated May 30, 2008
(the "Plan"), of the exercise of certain stock options granted under the Plan to
acquire, and hereby subscribes for, the following shares in the common stock of
the Company (the "Common Shares") (strike out the inapplicable item):

  (a)

all of the Common Shares which are set out in the option certificate attached
hereto ; OR

        (b)

of the Common Shares which are set out in the certificate attached hereto,
_____________ Common Shares

CALCULATION OF TOTAL EXERCISE PRICE:

  Number of Common Shares to be acquired on exercise:   __________________Common
Shares           MULTIPLIED BY the Exercise Price per Common Share: US$        
  EQUALS the total Exercise Price, as enclosed herewith: US$  

If the undersigned is a "U.S. person", as such term is defined in Regulation S
under the United States Securities Act of 1933 (the "Securities Act"), the
undersigned represents and warrants to the Company that, at the time of the
exercise of the Option, the undersigned is an "accredited investor", as such
term defined in Regulation D under the Securities Act.

The undersigned tenders herewith a cheque or bank draft (circle one) in the
amount of US$____________, payable to CROWN OIL AND GAS INC. in an amount equal
to the total Exercise Price of the Common Shares, as calculated above, and
directs the Company to issue, register and deliver the certificates representing
the Common Shares as follows:

Registration Information:   Delivery Instructions:             Name to appear on
certificates   Name             Address   Address                            
Telephone Number

All capitalized terms, unless otherwise defined in this exercise notice, will
have the meaning provided in the Plan.

DATED the ______ day of _______________________.

      Witness   Signature of Option Holder             Name of Witness (Print)  
Name of Option Holder (Print)                 (Fax Number)


--------------------------------------------------------------------------------